


Exhibit 10.1

Fourth Amendment Agreement

 

 

--------------------------------------------------------------------------------






Exhibit 10.1

FOURTH AMENDMENT AGREEMENT

THIS FOURTH AMENDMENT AGREEMENT (this “Amendment”), dated as of September 6,
2007, is among RENAISSANCERE HOLDINGS LTD. (the “Borrower”), the Lenders listed
on the signature pages hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as LC Issuer
and BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders.

WITNESSETH:

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Credit Agreement dated as of August 6, 2004 (as amended and
supplemented to date, the “Credit Agreement”);

WHEREAS, the parties hereto wish to amend the Credit Agreement as hereinafter
set forth;

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual agreements herein contained, hereby agree as follows:

Section 1. Credit Agreement Definitions. Capitalized terms used herein that are
defined in the Credit Agreement shall have the same meanings when used herein
unless otherwise defined herein.

Section 2. Amendments To Credit Agreement. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date (as defined below), the
Credit Agreement shall be amended as follows:

(a) Section 1 of the Credit Agreement is amended by adding the following
definitions in the proper alphabetical order:

“Letter of Credit Sublimit” means $150,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Commitments.

“Non-Insurance Sub L/C Sublimit” means $50,000,000. The Non-Insurance Sub L/C
Sublimit is part of, and not in addition to, the Letter of Credit Sublimit and
the Commitments.

(b) Section 2.1(b) of the Credit Agreement is amended in its entirety to read as
follows:

“(b) the LC Issuer agrees to issue letters of credit in accordance with Article
III (the “Letters of Credit”), from time to time on any Business Day during the
period from the Amendment Effective Date to the Commitment Termination Date and,
as more fully set forth in Section 3.2, each Lender agrees to purchase a Risk
Participation in such Letter of Credit, provided that (x) the aggregate LC
Obligations shall not at any time exceed the lesser of (i) the Letter of Credit
Sublimit or (ii) an amount equal to (A) the aggregate amount of the Commitments
minus (B) the aggregate amount of all outstanding

 

 

--------------------------------------------------------------------------------






Loans and (y) Letters of Credit issued for the account of Subsidiaries which are
not Insurance Subsidiaries shall not exceed the Non-Insurance Sub L/C Sublimit.”

(c) Section 3.1 of the Credit Agreement is amended in its entirety to read as
follows:

“The Borrower shall give notice to the LC Issuer and the Administrative Agent of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days prior to the proposed date of issuance of such Letter
of Credit. Each such notice shall be accompanied by a Letter of Credit
Application, duly executed by the Borrower and in all respects satisfactory to
the LC Issuer, together with such other documentation as the LC Issuer may
reasonably request in support thereof, it being understood that each Letter of
Credit Application shall specify, among other things, (a) the name of the
account party which, subject to Section 5.8, shall be (i) the Borrower, (ii) an
Insurance Subsidiary designated by the Borrower, or, subject to the
Non-Insurance Sub L/C Sublimit, a Subsidiary which is not an Insurance
Subsidiary, (b) the purpose for which such Letter of Credit will be issued, (c)
the date on which the proposed Letter of Credit is to be issued, (d) the amount
of the Letter of Credit, (e) the expiration date of such Letter of Credit (which
shall not be later than five Business Days prior to the Commitment Termination
Date) and (f) whether such Letter of Credit is to be transferable in whole or in
part. Subject to Section 2.1 and the satisfaction of the conditions precedent
set forth in Article IX, the LC Issuer shall issue such Letter of Credit on the
requested issuance date. The Borrower shall only be entitled to request Letters
of Credit denominated in Dollars and issued solely for the purposes described in
Section 5.8. In the event the Borrower requests that a Letter of Credit be
issued for the account of one of its Subsidiaries as permitted hereunder, the
Borrower shall be liable for all Obligations under such Letter of Credit as if
it had been issued for the account of the Borrower itself.”

(d) The second sentence of Section 5.8 of the Credit Agreement is amended in its
entirety to read as follows:

“Letters of Credit issued hereunder will be used solely to (a) secure the
obligations of the Borrower’s Insurance Subsidiaries, (b) subject to the Non
Insurance Sub L/C Sublimit, to secure the obligations of a Subsidiary of the
Borrower other than an Insurance Subsidiary, or (c) upon receipt of an opinion
of Bermuda counsel satisfactory to the Administrative Agent in its sole
discretion, to secure the obligations of the Borrower in providing synthetic
cover of catastrophe risks through one or more Catastrophe Bonds (other than
Catastrophe Bonds described in clause (b) of the definition thereof).”

(e) Schedules 5.1, 5.2, 5.3, 5.4, 5.11, 5.13, 5.14, 5.15 and 7.7 to the Credit
Agreement are deleted and Schedules 5.1, 5.2, 5.3, 5.4, 5.11, 5.13, 5.14, 5.15
and 7.7 attached hereto are substituted therefor.

Section 3. Representation and Warranties. In order to induce the Lenders, the LC
Issuer and the Administrative Agent to execute and deliver this Amendment, the
Borrower

 

 

2

 

--------------------------------------------------------------------------------






hereby represents and warrants to the Lenders, the LC Issuer and to the
Administrative Agent that after giving effect to the amendments in Section 2
hereof:

(a) no Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment; and

(b) the representations and warranties of the Borrower contained in Article 5
(other than Section 5.4) of the Credit Agreement, as updated by the revised
Schedules to the Credit Agreement attached hereto and replacing the existing
schedules in their entirety, are true and correct in all material respects as of
the date hereof, with the same effect as though made on and as of such date
(except where such representation or warranty speaks as of a specified date).

Section 4. Conditions to Effectiveness. The amendments set forth in Section 2
hereof shall become effective on the date (the “Fourth Amendment Effective
Date”) when the Administrative Agent shall have received four counterparts of
this Amendment executed by the Borrower, the Administrative Agent and the
Required Lenders.

Section 5. Reaffirmation of Loan Documents. From and after the date hereof, each
reference to the Credit Agreement that appears in any other Loan Document shall
be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect.

Section 6. Counterparts; Effectiveness. This Amendment may be executed by the
parties hereto in any number of counterparts and by the different parties on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement.

Section 7. Governing Law; Entire Agreement. This Amendment shall be deemed a
contract made under and governed by the laws of the State of New York. This
agreement constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect thereto.

Section 8. Loan Document. This Amendment is a Loan Document.

 

 

3

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date and year
first above written.

 

 

 

 

RENAISSANCERE HOLDINGS LTD.



 

By: 


/s/ Fred R. Donner

 

 

Title:

Executive Vice President and CFO

 

 

 

BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrative Agent and
Lender



 

By: 


/s/ Debra Basler

 

 

Title:

Senior Vice President

 

 

 

THE BANK OF N.T. BUTTERFIELD & SON
LIMITED.



 

By: 


/s/ Illegible

 

 

Title:

Vice President

 

 

 

THE BANK OF NEW YORK



 

By: 


/s/ Michael Pensari

 

 

Title:

Vice President

 

 

 

BARCLAYS BANK PLC



 

By: 


 

 

 

Title:

 

 

 

4

 

--------------------------------------------------------------------------------






 

 

 

CITIBANK, N.A.



 

By: 


/s/ Illegible

 

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as LC Issuer and Lender



 

By: 


/s/ Michael Campites

 

 

Title:

Vice President

 

 

By: 

/s/ Richard Herder

 

 

Title:

Managing Director

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION



 

By: 



 

 

Title:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION



 

By: 


/s/ Mary K. Young

 

 

Title:

Senior Vice President

 

 

 

MELLON BANK, N.A.



 

By: 


/s/ Michael Pensari

 

 

Title:

Authorized Officer

 

 

5

 

--------------------------------------------------------------------------------






 

 

 

UBS LOAN FINANCE LLC



 

By: 


/s/ Mary E. Evans

 

 

Title:

Associate Director

 

 

 

By: 

/s/ Irja R. Orsa

 

 

Title:

Associate Director

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION



 

By: 


/s/ Ronald J. Fry

 

 

Title:

Vice President

 

 

6

 

--------------------------------------------------------------------------------